Citation Nr: 1136252	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  07-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a low back disability from August 1, 2003.

2.  Entitlement to an initial compensable evaluation for a right wrist disability from August 1, 2003.

3.  Entitlement to an initial compensable evaluation for a left wrist disability from August 1, 2003.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2011, the Veteran testified at a hearing before the undersigned.

At the May 2011 hearing, the Veteran raised a claim of service connection for a cervical spine disability including secondary to her service connected low back disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was last afforded a VA examination in connection with her claims for higher evaluations in December 2008.  Tellingly, the 2008 VA examination conducted without the examiner having the claims file.  Moreover, the Veteran testified at her May 2011 hearing before the undersigned that her disabilities have become worse in the last three to four years.  Specifically, she reported having for the first time a problem with muscle spasms in her low back as well as increased hand pain and weakness.  Furthermore, the Board notes that treatment records received by the RO since the December 2008 VA examination, which include a March 2010 emergency room visit because of right wrist pain, appear to support her allegations regarding her disabilities steadily becoming worse since the 2008 examination.  

Given the Veteran's competent and credible testimony about symptoms that she can feel and the objective evidence found in the record documenting her increased adverse symptomatology, as well as the fact that the last examination was conducting without the examiner having the claims file, the Board finds that a remand is necessary to provide the Veteran with a current examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA is required to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment); Charles v. Principi, 16 Vet. App. 370 (2002).  When examining the Veteran, the examiner should take into account any lost motion of the spine caused by pain.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  

While the appeal is in remand status, the Veteran's contemporaneous treatment records from all her healthcare providers, including the Dublin and Tuskegee VA Medical Centers, which have not as yet been associate with the record should also be obtained.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  After obtaining any needed authorization from the Veteran, the RO/AMC should obtain and associate with the claims files all of her outstanding records from all identified sources including the Dublin and Tuskegee VA Medical Centers.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded orthopedic and neurological examinations in connection with her low back disability.  The claims file is to be provided to the examiners for review in connection with the examinations and the examiners should state that they reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiners, including x-rays, electromyography (EMG), and nerve conduction studies, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating low back disabilities, the examiners are to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her low back disability.  

i.  As to the low back musculoskeletal disorder, in addition to any other information provided pursuant to the AMIE worksheet, the orthopedic examiner should conduct complete range of motion studies, with specific citation to the forward flexion of the thoracolumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of flexion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of flexion during the flare-ups.  

ii.  As to any low back neurological disorders, in addition to any other information provided pursuant to the AMIE worksheet, the neurological examiner should provide an opinion as to whether the service connected low back disability causes radiculopathy in either lower extremity and, if so, provide an opinion as to whether the adverse symptomatology is best characterized as incomplete and mild, moderate, moderately severe, or severe paralysis of the sciatic nerve.

iii.  The examiners should also comment on the number of weeks of incapacitating episodes (i.e., episodes in which her adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to her service connected low back disability in any given 12 month period since 2004.

Note 1:  In providing answers to the above questions, the examiner should exclude all adverse symptomatology caused by the Veteran's non service connected disabilities including her lupus.  If it is not possible to make this distinction, the examiner should state so. 

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a muscle examination in connection with her bilateral wrist disabilities.  The claims folder is to be provided to the examiner for review in connection with the examination and the examiner should state that he reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheets for rating muscle injuries to the wrists, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her bilateral wrist disabilities.  

In addition to any other information provided pursuant to the AMIE worksheet, the examiner should provide an opinion, after taking into account impairment of muscle tonus, loss of power, and the threshold of fatigue, whether the Veteran's right wrist disability and left wrist disability are most aptly classified as "slight," "moderate," "moderately severe," or "severe"?

Note 1:  In providing answers to the above questions, the examiner should exclude all adverse symptomatology caused by the Veteran's non service connected disabilities including her lupus.  If it is not possible to make this distinction, the examiner should state so. 

4.  Thereafter, the RO/AMC should readjudicate the claims.  Such readjudication should take into account any lost motion of the thoracolumbar spine caused by pain, whether the criteria for separate ratings for residual adverse neurological symptomatology in one or both lower extremities have been met, and whether "staged" ratings are appropriate for any of the service connected disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, Note 1; DeLuca, supra; Esteban, supra; and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

5.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

